DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “revolute pairs,” “two revolute pairs,” “three revolute pairs,” “axis intersecting” (of the two revolute pairs) “axis intersecting” (of the three revolute pairs), “first pivot axis and a second pivot axis (of the first rotating member) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “30” and “31” appear to designate the same structure in at least Figure 1.  
Reference characters “40” and “31” appear to designate the same structure in at least Figure 1. Reference characters “51” and “511” appear to designate the same structure in at least Figure 1.
Reference characters “52” and “521” appear to designate the same structure in at least Figure 1.
If reference characters “30,” “40,” and “50” are referencing a group of components, then an arrow should be used at the end of the respective lead lines to indicate the entire group of components to which the reference character is indicating, provided that their meaning is clear.
Figure 11 is objected to for containing reference numbers that are too small.  Numbers, letters, and reference characters must measure at least 0.32 cm (1/8 inch) in height.  Refer to 37 CFR 1.84(p(3)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “60.”  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating member” in claims 3, 5, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “first chain,” “second chain,” and “third chain” have not been clearly defined in the Specification and identified in the drawings in full, clear, concise, and exact terms as to enable any person skilled in the pertaining art to make and use the disclosed invention.
Claim limitations “revolute pair,” “two revolute pairs,” and “three revolute pairs” have not been clearly defined in the Specification and identified in the drawings in full, clear, concise, and exact terms as to enable any person skilled in the pertaining art to make and use the disclosed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “revolute pair,” “two revolute pairs,” and “three revolute pairs” are indefinite due to lack of clarity.  The term “revolute” is understood to mean “rolled backward or downward” (Merriam-Webster online dictionary).  It is unclear what is being rolled backward or downward.  The term “pair” is understood to mean “two things of the same type that belong together” or “a single unit made up of two similar parts joined together” (OneLook online dictionary).  Applicant has not defined what the term “pair” or “pairs” is refereeing to.  Furthermore, the Examiner notes that elements 11, 32, and 35 could be understood to establish a pair of rotating axes (or a revolute pair), but it is unclear how this combination of structures could be the claimed “at least two revolute pairs.”  If “revolute pair” is referring to the two rotational axes of elements 11, 32, and 35, then “two revolute pairs” would be four rotational axes, which is not shown.
Claims 6-7 and 17-18 are indefinite for the limitation “a revolute pair.”  It is unclear if Applicant is referencing previously claimed “a revolute pair,” or claiming a new and different “revolute pair” of respective parent claims 1 and 11.
Claims 2-10 and 11-20 are indefinite for the limitation “two revolute pairs.”  Applicant has not clearly indicated whether these limitations are referencing previously claimed “the at least two revolute pairs” in respective claims 1 and 11.  Thus, it is unclear if Applicant is referencing previously claimed “two revolute pairs,” or claiming “revolute pairs” that are new and different than the “revolute pairs” of respective parent claims 1 and 11.
Claims 2-10 and 11-20 are indefinite for the limitation “three revolute pairs.”  Applicant has not clearly indicated whether these limitations are referencing previously claimed “the at least two revolute pairs” in respective claims 1 and 11.  Thus, it is unclear if Applicant is referencing previously claimed “two revolute pairs,” or claiming “revolute pairs” that are new and different than the “revolute pairs” of respective parent claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 (as best understood by the Examiner) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwaar et al. (US 2005/0001368).
Schwaar discloses;
Claim 1. A five-degree-of-freedom parallel mechanism, comprising: a rack (12); a movable platform (1); a first chain (annotated Fig. 3) connected with the rack by at least two revolute pairs (7) with axes intersecting with each other perpendicularly, and connected with the movable platform by at least two revolute pairs (respective 4 and 6) with axes intersecting with each other perpendicularly; a second chain (annotated Fig. 3) having the same structure as the first chain, and connected with the rack by at least two revolute pairs (7) with axes intersecting with each other perpendicularly and connected with the movable platform by at least two revolute pairs (respective 4 and 6) with axes perpendicular to each other; and a third chain (annotated Fig. 3) comprising a 
Claim 11. Multi-degree-of-freedom equipment, comprising: a mounting frame (10); and a five-degree-of-freedom parallel mechanism, provided on the mounting frame, and comprising: a rack (12); a movable platform (1); a first chain (annotated Fig. 3) connected with the rack by at least two revolute pairs (7) with axes intersecting with each other perpendicularly, and connected with the movable platform by at least two revolute pairs (respective 3 and 4) with axes intersecting with each other perpendicularly; a second chain (annotated Fig. 3) having the same structure as the first chain, and connected with the rack by at least two revolute pairs (7) with axes intersecting with each other perpendicularly and connected with the movable platform by at least two revolute pairs (respective 3 and 4) with axes perpendicular to each other; and a third chain (annotated Fig. 3) comprising a main branch chain (annotated Fig. 3) and two auxiliary branch chains (annotated Fig. 3), wherein the main branch chain is connected with the movable platform by a revolute pair (respective 3 and 4) and connected with the rack by three revolute pairs (7) with axes intersecting with one another, and each of the auxiliary branch chains is connected with the main branch chain by at least two revolute pairs (respective 3 and 4) with axes intersecting with each other perpendicularly and connected with the rack by at least two revolute pairs with axes intersecting with each other perpendicularly, wherein the first chain, the second chain, and the third chain are separately connected between the rack and the movable platform, and constitute, together with the rack and the movable platform, a spatial parallel mechanism that enables the movable platform to realize three rotational degrees of freedom and two movement degrees of freedom, wherein the mounting frame is connected 
Claims 2 and 13. The five-degree-of-freedom parallel mechanism according to claim 1, wherein 
each of the first chain and the second chain comprises: a first rod (5) having one end connected with the movable platform by two revolute pairs  (interpreted as previously claimed “at least two revolute pairs”) successively and the other end connected with the rack by three revolute pairs (interpreted as previously claimed “three revolute pairs”) with axes intersecting with each other; and a first sleeve (6) fitted over the first rod and connected with the rack by two revolute pairs  (interpreted as previously claimed “at least two revolute pairs”) with axes intersecting with each other perpendicularly, wherein the first rod is movable and rotatable along the first sleeve.  
Claims 3 and 14. The five-degree-of-freedom parallel mechanism according to claim 2, further comprising: a first rotating member (3) provided with a first pivot axis (Z) and a second pivot axis (rotational axis of 4) perpendicular to each other, the first pivot axis being rotatably connected with the movable platform; and a first U-shaped connecting member (4) having two legs rotatably connected with the second pivot axis, the first rod being fixedly connected with the first U-shaped connecting member (Par. 0051-0053 and Fig. 1a).  
Claims 6 and 17. The five-degree-of-freedom parallel mechanism according to claim 2, further comprising: a first collar (annotated Fig. 3) fitted over the first sleeve and connected with the first sleeve by a revolute pair, the rack being provided with a first fixed ring (13), the first collar being provided in the first fixed ring and concentric with the first fixed ring, and the first collar being connected with the first fixed ring by a revolute pair (Fig. 3).  
Claims 4 and 15. The five-degree-of-freedom parallel mechanism according to claim 1, wherein 
each of the first chain and the second chain comprises: a first rod (5) having one end connected with the movable platform by three revolute pairs successively and the other end connected with the rack by two revolute pairs with axes intersecting with each other perpendicularly; and a first sleeve (6) fitted over the first rod and connected with the rack by two revolute pairs  (interpreted as previously claimed “at least two revolute pairs”) with axes intersecting with each other perpendicularly, wherein the first rod is movable along the first sleeve (Par. 0047-0084 and Fig. 1-4).  
Claims 5 and 16. The five-degree-of-freedom parallel mechanism according to claim 4, further comprising: a first rotating member (3) provided with a first pivot axis (Z) and a second pivot axis (rotational axis of 4) perpendicular to each other, the first pivot axis being rotatably connected with the movable platform; and a first U-shaped connecting member (4) having two legs rotatably connected with the second pivot axis, the first rod being rotatably connected with the first U-shaped connecting member (Par. 0051-0053 and Fig. 1a).  
Claims 7 and 18. The five-degree-of-freedom parallel mechanism according to claim 1, wherein 
the main branch chain in the third chain comprises: a second rod (5) having one end connected with the movable platform by a revolute pair and the other end connected with the rack by three revolute pairs with axes intersecting with one another; a second sleeve (6) fitted over the second rod and connected with the rack by two revolute pairs with axes intersecting with each other perpendicularly, wherein the second rod is movable and rotatable along the second sleeve; and a second collar (respective collar to annotated first collar) fitted over the second sleeve and connected with the second sleeve by a revolute pair, wherein the rack is provided with a second fixed ring (13), and the second collar is provided in the second fixed ring and concentric with the second fixed ring and is connected with the second fixed ring by a revolute pair (Fig. 3).  
Claims 8 and 19. The five-degree-of-freedom parallel mechanism according to claim 1, wherein 
each of the auxiliary branch chains in the third chain comprises: a third rod (5) having one end connected with the second rod by two revolute pairs with axes intersecting with each other perpendicularly and the other end connected with the rack by three revolute pairs intersecting with one another; and a third sleeve (6) fitted over the third rod and connected with the rack by two revolute pairs with axes intersecting with each other perpendicularly, wherein the third rod is movable and rotatable along the third sleeve (Fig. 3).  
Claim 10. The five-degree-of-freedom parallel mechanism according to claim 8, further comprising: a third collar (respective collar to annotated first collar) fitted over the third sleeve and connected with the third sleeve by a revolute pair, the rack being provided with a third fixed ring (13), and the third collar being provided in the third fixed ring and concentric with the third sleeve and being connected with the third sleeve by a revolute pair (Fig. 3).  
Claims 9 and 20. The five-degree-of-freedom parallel mechanism according to claim 1, wherein 
each of the auxiliary branch chains in the third chain comprises: a third rod (5) having one end connected with the second rod by three revolute pairs with axes intersecting with one another and the other end connected with the rack by two revolute pairs with axes intersecting with each other perpendicularly; and a third sleeve (6) fitted over the third rod and connected with the rack by two revolute pairs with axes intersecting with each other perpendicularly, wherein the third rod is movable along the third sleeve (Par. 0056 and Fig. 3).  
Claim 12. The five-degree-of-freedom parallel mechanism according to claim 9, further comprising: a third collar (respective collar to annotated first collar) fitted over the third sleeve and connected with the third sleeve by a revolute pair, the rack being provided with a third fixed ring (13), and the third collar being provided in the third fixed ring and concentric with the third sleeve and being connected with the third sleeve by a revolute pair (Fig. 3).  


    PNG
    media_image1.png
    860
    1092
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652